Matter of Cruz v Annucci (2017 NY Slip Op 06492)





Matter of Cruz v Annucci


2017 NY Slip Op 06492


Decided on September 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 14, 2017

524132

[*1]In the Matter of ELIAS CRUZ, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: August 7, 2017

Before: Peters, P.J., McCarthy, Lynch, Rose and Mulvey, JJ.


Elias Cruz, Ossining, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating multiple disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge will be refunded to petitioner's inmate account. As petitioner has received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Makas v Venettozzi, 138 AD3d 1342, 1342-1343 [2016]).
Peters, P.J., McCarthy, Lynch, Rose and Mulvey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.